Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 1 of 10 PageID #: 5513



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x
  ALLSTATE INSURANCE COMPANY et al.,
                                                                        MEMORANDUM AND ORDER
                            Plaintiffs,
                                                                        17-CV-04275 (LDH) (RML)
                   -against-

  ARTUR AVETISYAN et al.,

                            Defendants.
  ------------------------------------------------------------------x
  LASHANN DEARCY HALL, United States District Judge:

          Plaintiffs Allstate Insurance Company; Allstate Fire and Casualty Insurance Company;

  Allstate Indemnity Company; Allstate New Jersey Insurance Company; Allstate New Jersey

  Property and Casualty Insurance Company; Allstate Property & Casualty Insurance Company;

  and Northbrook Indemnity Company bring claims against Defendants Advanced Orthopedic

  Solutions Inc.; Advanced Pharmacy, Inc.; Almatcare Medical Supply Inc.; AVA Custom Supply

  Inc.; Daily Medical Equipment Distribution Center, Inc.; Lenex Services, Inc.; Top Q Inc

  (collectively, the “Retailers”); Artur Avetisyan; Alexander Blantz; Levy Davidov; Murdakhay

  Khaimov; Zlatislav Komisarchik; Alexandra Matlyuk; Gregory Miller; Igal Blantz; Gala Trading

  Inc.; IG&NAT Services, Inc.; John Does 1–20; and ABC Corporations 1–20, pursuant to the

  Racketeer Influenced and Corrupt Organizations Act (“RICO”), New York common law, and the

  Federal Declaratory Judgment Act. (See Am. Compl., ECF No. 157.) 1

          On June 4, 2018, Plaintiffs moved for a temporary restraining order (“TRO”) and

  preliminary injunction to enjoin the Retailers from (1) proceeding with no-fault collection actions



  1
   Other defendants named in the complaint have been voluntarily dismissed from this action. (See ECF Nos. 106,
  107, 108, 164, 203.)

                                                           1
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 2 of 10 PageID #: 5514



  or arbitrations pending in any court or arbitral forum against Plaintiffs under New York’s

  Comprehensive Motor Vehicle Insurance Reparations Act, N.Y. Ins. Law §§ 5101–5109 (“New

  York’s No-Fault Law”), and (2) filing any new no-fault arbitral proceedings or civil actions

  seeking collection of benefits from Plaintiffs. (See Order Show Cause & TRO, ECF No. 168.)

  By order dated June 6, 2018, Judge Ann M. Donnelly denied Plaintiffs’ motion. On June 20,

  2018, Plaintiffs moved for reconsideration. (Mot. Recons., ECF No. 173.) By order dated June

  21, 2018, Judge Donnelly granted Plaintiffs’ motion and ordered supplemental briefing. Oral

  argument was heard before Judge DeArcy Hall on August 22, 2018.

                                            STANDARD OF REVIEW

           “‘[A] preliminary injunction is an extraordinary and drastic remedy, one that should not

  be granted unless the movant, by a clear showing, carries the burden of persuasion.’” Sussman v.

  Crawford, 488 F.3d 136, 139 (2d Cir. 2007) (quoting Mazurek v. Armstrong, 520 U.S. 968, 972

  (1997) (alteration and emphasis in original)). To obtain a preliminary injunction, a moving party

  must show “(1) that he or she will suffer irreparable harm absent injunctive relief, and (2) either

  (a) that he or she is likely to succeed on the merits, or (b) that there are sufficiently serious

  questions going to the merits to make them a fair ground for litigation, 2 and that the balance of

  hardships tips decidedly in favor of the moving party.” Moore v. Consol. Edison Co. of N.Y.,

  Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and citations omitted). “It is

  well established that in this Circuit the standard for an entry of a TRO is the same as for a

  preliminary injunction.” Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008).




  2
   Plaintiffs concede that “it would be premature for the Court to determine the likelihood of Plaintiffs’ success on the
  merits,” so they argue instead that their complaint “sets forth sufficiently serious questions going to the merits to
  make them fair grounds for litigation.” (Mem. Law Supp. Pls.’ Mot. TRO & Prelim. Inj. (“Pls.’ TRO Br.”) 16–18,
  ECF No. 168-3.)

                                                             2
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 3 of 10 PageID #: 5515



                                                     DISCUSSION

           In urging the Court to reconsider Judge Donnelly’s June 6, 2018 order, Plaintiffs argue

  that Judge Donnelly erred to the extent the Second Circuit’s summary order in Allstate Insurance

  Co. v. Harvey Family Chiropractic, Physical Therapy & Acupuncture, PLLC, 677 F. App’x 716

  (2d Cir. 2017), “provided the lone basis” for Judge Donnelly’s findings. (Mem. Law Supp. Pls.’

  Mot. Recons. (“Pls.’ Recons. Br.”) 7, ECF No. 173-1.) In particular, Plaintiffs note that because

  Harvey Family was a summary order, it is not entitled to precedential effect. 3 (Id. at 10–13;

  Suppl. Mem. Law Supp. Pls.’ Mot. TRO and Prelim. Inj. (“Pls.’ Suppl. TRO Br.”) 6–9, ECF No.

  178.) While this may be true, courts in this district have relied on summary orders by the Second

  Circuit as “highly persuasive” authorities. E.g., Guida v. Home Savings of Am., Inc., 793 F.

  Supp. 2d 611, 618 n.5 (E.D.N.Y. 2011); LaSala v. Bank of Cyprus Pub. Co., Ltd., 510 F.Supp. 2d

  246, 274 n.10 (S.D.N.Y.2007); Bernshteyn v. Feldman, No. 04 Civ. 1774 (GEL), 2006 WL

  2516514, at *3 n.3 (S.D.N.Y. Aug. 29, 2006); Harris v. United Fed’n Teachers, N.Y.C. Local 2,

  No. 02 Civ. 3257 (GEL), 2002 WL 1880391, at *1 n.2 (S.D.N.Y. Aug. 14, 2002). In any event, I

  do not construe Judge Donnelly’s decision as having been based solely on Harvey Family—

  although that case is cited in her order. Rather, after applying long-established principals used to

  assess the propriety of a preliminary injunction, Judge Donnelly denied Plaintiffs’ request

  because Plaintiffs had failed to establish the requisite irreparable harm. I agree.

           A showing of irreparable harm is “‘the single most important prerequisite for the issuance

  of a preliminary injunction.’” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118



  3
    Plaintiffs maintain, among other arguments, that summary orders should not be relied upon because they
  “frequently do not set out the factual background of [cases] in enough detail” to analogize to future cases. (Pls.’
  Recons. Br. 7.) Notably, Plaintiffs in this action were also the named plaintiffs in Harvey Family, and they present
  additional facts they believe distinguish that case from this one. (Id. at 8–9.) In particular, Plaintiffs say that this
  case is far more complex than Harvey Family and involves different means of fraud. (Id.) Even if true, none of
  those facts are material to the Court’s analysis here, as discussed below.

                                                              3
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 4 of 10 PageID #: 5516



  (2d Cir. 2009) (quoting Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir. 1999)). This element

  is so critical to the Court’s inquiry that the Court need not reach any of the other requirements

  necessary for the grant of injunctive relief where irreparable harm has not been demonstrated.

  See Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66–67 (2d Cir. 2007) (“[T]he

  moving party must first demonstrate [irreparable harm] before the other requirements for the

  issuance of an injunction will be considered.” (internal quotation marks and citation omitted)).

  Such is the case here.

         “To satisfy the irreparable harm requirement, [plaintiffs] must demonstrate that absent a

  preliminary injunction they will suffer an injury that is neither remote nor speculative, but actual

  and imminent, and one that cannot be remedied if a court waits until the end of trial to resolve the

  harm.” Id. at 66 (internal quotation marks and citation omitted). In this case, Plaintiffs argue

  principally that if the Retailers’ state-court and arbitral proceedings against Plaintiffs (the

  “Parallel Proceedings”) are not enjoined, there is a serious risk of inconsistent rulings. (See Pls.’

  TRO Br. 11–12.) Moreover, Plaintiffs insist that continued arbitration and state litigation

  threaten to render illusory any declaratory relief they obtain in this action, and therefore an

  injunction is warranted. (See id. (noting that the threat of inconsistent rulings “could ultimately

  strip Plaintiffs[] of their right to seek and be awarded declaratory relief by this Court”).) In

  support of these contentions, Plaintiffs rely heavily on cases where courts have stayed pending

  no-fault arbitral proceedings on the basis that failing to do so would result in inconsistent

  judgments.

         Of note, Plaintiffs direct the Court to Allstate Insurance Co. v. Elzanaty, where the district

  court temporarily stayed pending arbitrations and temporarily enjoined the defendants from

  commencing any additional arbitrations to recover no-fault payments from the plaintiffs. 929 F.

  Supp. 2d 199, 222 (E.D.N.Y. 2013). The logic of the district court’s decision “under the
                                                     4
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 5 of 10 PageID #: 5517



  complicated procedural facts” of that case, id. at 220, is sound. However, Plaintiffs fail to

  recognize a critical distinction between Elzanaty and this case. In Elzanaty, unlike in the instant

  action, the issues before the federal court were identical to the issues in the arbitral proceedings

  the plaintiffs sought to enjoin. The plaintiff insurers (“the Allstate parties”) asserted RICO claims

  in federal court seeking damages to recoup previously paid no-fault claims and a declaratory

  judgment that they need not make future payments, on the grounds that the defendants (“the

  Elzanaty parties”) had violated certain licensing requirements and had engaged in other

  misconduct. Id. at 204. The Elzanaty parties asserted a counterclaim that they were entitled to

  payment. Id. at 205. Significantly, the Elzanaty parties then asserted the very same no-fault

  claims in arbitrations under New York’s No-Fault Law. Id. at 205–06. As defenses to non-

  payment, the Allstate parties alleged that the Elzanaty parties had fraudulently incorporated as

  professional medical-service providers and were therefore not legally entitled to payment. Id. at

  205, 220–21. Critically, the district court determined that those parallel proceedings presented

  actual risks of inconsistent rulings on the same issue: “It would severely threaten any judgment

  of [the district court] to have pending arbitrations or future arbitrations result in inconsistent

  rulings with regard to [the defendants’] eligibility for reimbursement of No–Fault insurance

  payments.” Id. at 220. Under such circumstances, the court found an injunction warranted,

  reasoning the “allowing a large number of proceedings to heard by a mix of arbitrators, each of

  whom [would] likely come to their own independent and potentially contradictory conclusions,

  [would] result in harm to Allstate from which it [could not] recover.” Id. at 222. The court

  further reasoned that “‘the issuance of a preliminary injunction [would] not unduly cause

  hardship to any of the defendants, but, to the contrary, all parties [would] benefit from having the

  issue of fraudulent incorporation determined in one action.’” Id. (quoting Autoone Ins. Co. v.

  Manhattan Heights Med., P.C., 899 N.Y.S.2d 57, at *3 (N.Y. Sup. Ct. 2009)).
                                                     5
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 6 of 10 PageID #: 5518



         The other cases cited by Plaintiffs present similarly identical issues between the federal

  actions and the parallel proceedings to be enjoined. In Liberty Mutual Insurance Co. v. Excel

  Imaging P.C., the plaintiff insurers raised the defendants’ “fraudulent statements and/or

  fraudulent conduct” as defenses to the defendants’ claims for non-payment in the parallel no-fault

  proceedings. 879 F. Supp. 2d 243, 260 (E.D.N.Y. 2012) (quotation marks and citation omitted).

  This same alleged fraudulent conduct provided the basis for the plaintiffs’ RICO action in the

  district court, which resulted in an injunction of the parallel proceedings. See id. at 257–60. In

  Bruce v. Martin, the district court found that if “the defendants [were] permitted to commence

  separate suits, . . . the plaintiffs [would] be required to assert the same defenses under federal and

  state law that they [had] asserted as claims” in the district court. 680 F. Supp. 616, 622

  (S.D.N.Y.1988) (emphasis added). The Bruce court further found that “the plaintiffs [had]

  satisfied the irreparable injury standard by showing the destructive effect that scores of

  fragmented state actions on the issues raised here would have on [the district] court’s ability to

  afford the parties full, final and complete relief.” Id. (emphasis added). In State Farm Mutual

  Insurance Co. v. Jamaica Wellness Medical, P.C., the court issued an oral ruling from the bench

  granting a preliminary injunction against pending no-fault state-court and arbitral proceedings.

  May 18, 2017 Oral Arg. Tr. 19:2, No. 16-cv-4948 (E.D.N.Y. Aug. 12, 2017), ECF No. 45.

  There, the plaintiff relied on Elzanaty and Bruce to argue that it “would be required to assert the

  same defenses under federal and state law [in the parallel proceedings] as they assert[ed]” in

  federal court. Id. at 16:14–16 (emphasis added). In granting the preliminary injunction, the court

  reasoned: “There would be serious questions as to whether or not in this litigation we grant relief

  and then the state court has made different determinations on the same claims.” Id. at 18:4–6

  (emphasis added). Similarly, in Autoone, a New York state court enjoined ongoing arbitrations to

  prevent irreparable harm. 899 N.Y.S.2d, at *3. Notably, the court found that “the plaintiffs ha[d]
                                                    6
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 7 of 10 PageID #: 5519



  shown that the issuance of a preliminary injunction [was] necessary to prevent the repetitive

  litigation and arbitration of numerous no-fault claims for reimbursement by medical providers

  where the insurers raise[d] the same defense of fraudulent incorporation.” Id. (emphasis added). 4

           It is apparent that the courts in the preceding cases relied, at least in part, on the identity of

  issues between the actions before them and the parallel proceedings to be enjoined. Because of

  the identity of issues in each of those cases, failing to issue an injunction would have created a

  real risk of inconsistent judgments. No such risk exists here.

           The instant action is premised upon an alleged pattern comprising discrete claims of

  fraudulent activity by the Retailers. (See Pls.’ Recons. Br. 1.) Plaintiffs allege, among other

  fraudulent activity, that the Retailers:

           •   “routinely submitted bills for Non-Fee Schedule items, wherein they misrepresented
               that those items were reimbursable under the Fee Schedule when, in fact, they were
               utilizing exact [sic] same phantom codes for the same items that were not listed on the
               relevant Fee Schedule in existence at the time” (Am. Compl. ¶ 187, ECF No. 157);
           •   “routinely submitted bills for Non-Fee Schedule items using Fee Schedule code
               E1399, which is reserved for miscellaneous items, and in doing so, they fraudulently
               misrepresented the nature and quality of the billed-for DME and/or orthotic devices
               and their acquisition costs” (id. ¶ 196);
           •   “routinely submitted bills to Plaintiffs for Non-Fee Schedule Items using codes
               reserved for Fee Schedule Items in order to maximize the fraudulent charges they
               could submit to Plaintiffs, despite the fact that they never provided the billed-for
               items” (id. ¶ 199);
           •   “routinely submitted fraudulent bills in support of expensive custom fabricated DME
               and/or orthotic devices, despite the fact that, to the extent anything was provided, the
               DME and/or orthotic devices were cheap, one-size-fits-all items that were not custom
               fabricated to the Claimants’ measurements” (id. ¶ 211);
           •   “routinely submitted fraudulent bills in support of expensive pre-fabricated DME
               and/or orthotic devices that required a fitting and adjustment in which the device has

  4
   To the extent Plaintiffs analogize to Government Employees Insurance Co. v. Strutsovskiy, No. 12-cv-330, 2017
  WL 4837584, at *6–7 (W.D.N.Y. Oct. 26, 2017) (see Pls.’ Recons. Br. 7–8; Pls.’ Suppl. TRO Br. 8–9), the Court
  notes that the Strutsovskiy opinion does not describe the nature of defenses raised in the parallel proceedings.
  Although the opinion does not address whether there was an identity of issues between the federal action and the
  parallel proceedings, the court expressly relied on Elzanaty, Excel, and Autoone, where, as discussed above, identical
  claims and defenses informed the courts’ decisions to issue injunctions. See 2017 WL 4837584, at *6–7.

                                                            7
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 8 of 10 PageID #: 5520



               been trimmed, bent, molded, assembled, adjusted, modified, or otherwise customized
               to fit a specific patient by an individual with expertise, which they never provided”
               (id. ¶ 212);
           •   “routinely submitted fraudulent bills to Plaintiffs for cervical traction units under Fee
               Schedule Codes E0855 and/or E0849” (id. ¶ 238); and
           •   “routinely submitted bills to Plaintiffs for DME and/or orthotic devices that were
               never provided” (id. ¶ 246).

           In the Parallel Proceedings, by contrast, Plaintiffs have failed to raise fraud, a fact they

  conceded at oral argument. (Aug. 22, 2018 Oral Arg. Tr. 12–13.) According to Plaintiffs’

  counsel, Plaintiffs strategically declined to assert fraud defenses in the Parallel Proceedings

  because they believed that any one fraud would be too difficult to prove without looking at a

  larger alleged pattern. (Id. at 19–20 (“We [would] have to bring in other claims . . . that are not

  before that arbitration. So we’re essentially proving the pattern, okay, that we’re proving

  here.”).) Defendants rejected this notion (id. at 37–38), as I do here.

           Certainly, it could be argued that Plaintiffs may have been unable in each of the Parallel

  Proceedings to prove a pattern of fraud necessary to make out a federal RICO claim. 5 However,

  as Defendants aptly noted (id. at 38–39), nothing prevented Plaintiffs from raising fraud as a

  defense to non-payment of any given claim. For example, Plaintiffs could have asserted as a

  defense that one or more of the Retailers used “phantom codes” (Compl. ¶ 187); “misrepresented

  the nature and quality” of billed-for items (id. ¶ 196); submitted bills for items they never

  delivered (id. ¶¶ 199, 212, 246); or submitted bills for expensive custom or trademarked devices

  but delivered cheap knockoffs (id. ¶¶ 211, 238–40) to justify their non-payments. Rather than

  asserting fraud as a defense in the Parallel Proceedings, as they claim here, Plaintiffs chose to

  defend the Parallel Proceedings on the grounds of medical necessity. (See Aug. 22, 2018 Oral


  5
    Interestingly, the difficulty of proving a RICO pattern of fraud did not prevent the plaintiffs in Elzanaty, all of
  whom are among Plaintiffs in this action, from raising fraud as a defense in the parallel proceedings they sought to
  enjoin in that case. See 929 F. Supp. 2d at 220–21.

                                                             8
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 9 of 10 PageID #: 5521



  Arg. Tr. 12 (“I don’t believe any of those arbitrations have been defended on those broad issues

  [of fraud] per se. They’ve been defended based on IME peer reviews not applied for request for

  [sic] additional clarification.”).) As such, none of the Parallel Proceedings will result in any

  determination on the issue of fraud. In other words, there is simply no danger of inconsistent

  determinations. Any harm to Plaintiffs resulting from adverse awards in the Parallel Proceedings

  can be adequately remedied by future monetary damages in this action. “Where there is an

  adequate remedy at law, such as an award of money damages, injunctions are unavailable except

  in extraordinary circumstances.” Moore, 409 F.3d at 510; see also Jayaraj v. Scappini, 66 F.3d

  36, 39 (2d Cir. 1995) (“‘The possibility that adequate compensatory or other corrective relief will

  be available at a later date, in the ordinary course of litigation, weighs heavily against a claim of

  irreparable harm.’” (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)). Plaintiffs have failed

  to establish the irreparable harm necessary to obtain a TRO and preliminary injunction. 6




  6
    Because Plaintiffs have not demonstrated irreparable harm, the Court need not reach any of the other requirements
  necessary to obtain a TRO or preliminary injunction. See Grand River Enter., 481 F.3d at 66–67. However, the
  Court notes that it disagrees with Plaintiffs’ assertion that the balance of hardships tips decidedly in their favor. On
  this point, Plaintiffs argue that an injunction would not cause the Retailers undue hardship because if the Retailers
  ultimately prevailed in the instant action and the Parallel Proceedings, they would be awarded two-percent interest
  under New York’s No-Fault Law on each outstanding no-fault payment for every month the payment is overdue.
  (Pls.’ TRO Br. 18–19.) Although such interest payments may be adequate to protect claimants while they pursue
  litigation or arbitration of their discrete claims under the No-Fault Law, the Court has no basis to conclude that such
  interest payments would adequately protect the Retailers against non-payment of their pending no-fault claims, as
  well as unknown future claims, during the pendency of this large, complex RICO action that may take years to
  resolve. Given the number of Parallel Proceedings implicated by the proposed injunction, as argued by Defendant
  Top Q Inc., the potential for recovering accrued interest would not significantly alleviate the Retailers’ hardship
  created by their inability to obtain reimbursements for the duration of this potentially lengthy litigation. (See Aug.
  22, 2018 Oral Arg. Tr. 41.) This is all the more concerning in a case such as this one, where Plaintiffs have not
  established a likelihood of success on the merits but instead have opted to base their request for a preliminary
  injunction, in part, on the complexity of the matter. (See Pls.’ TRO Br. 16–18.) As such, Plaintiffs have failed to
  meet their burden in establishing that the balance of hardships tips decidedly in their favor.


                                                              9
Case 1:17-cv-04275-RPK-RML Document 208 Filed 10/30/18 Page 10 of 10 PageID #: 5522



                                              CONCLUSION

             For the foregoing reasons, Plaintiffs’ motion for a TRO and preliminary injunction is

   denied.


   Dated: Brooklyn, New York
          October 30, 2018                                SO ORDERED:


                                                                    /s/LDH
                                                          LASHANN DEARCY HALL
                                                          United States District Judge




                                                     10
